                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JESSICA BARRON, KENNETH WYLIE,                  )
 and WILLIAM CAMPBELL,                           )
                                                 )
                        Plaintiffs,              )
                                                 )   Case No. 19-cv-834-SMY-MAB
 vs.                                             )
                                                 )
 THE CITY OF GRANITE CITY,                       )
 ILLINOIS,                                       )
                                                 )
                        Defendant.               )


                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       Before the Court is Plaintiffs' Application for Temporary Restraining Order and Renewed

Motion for Preliminary Injunction (Doc. 31). Plaintiffs request a temporary injunction enjoining

the City of Granite City, Illinois from enforcing its compulsory-eviction law, Granite City Mun.

Code §§ 5.142.010 et seq., against Plaintiffs, from taking any steps to remove Plaintiffs Jessica

Barron and Kenny Wylie from their home, and from taking any steps against Plaintiff William

Campbell for declining to evict Plaintiffs Barron and Wylie. For the following reasons, the

Application for Temporary Restraining Order is GRANTED.

       A temporary restraining order ("TRO") is an order issued without notice to the party to be

enjoined that may last no more than 14 days. Fed.R.Civ.P. 65(b)(2). A TRO may issue without

notice only if "specific facts in an affidavit or a verified complaint clearly show that immediate

and irreparable injury, loss, or damage will result to the movant before the adverse party can be

heard in opposition." Fed.R.Civ.P. 65(b)(1)(A). Such injunctive relief is warranted "to prevent a

substantial risk of serious injury from ripening into actual harm." Farmer v. Brennan, 511 U.S.

                                           Page 1 of 4
825, 845 (1994). A party seeking a TRO bears the burden of showing that it is "reasonably likely

to succeed on the merits[,] is suffering irreparable harm that outweighs any harm the nonmoving

party will suffer if the injunction is granted, there is no adequate remedy at law, and an injunction

would not harm the public interest" Joelner v. Vill of Wash. Park, 378 F.3d 613, 619 (7th Cir.

2004) (referring to preliminary injunction).

       As to the first element, Plaintiffs need only demonstrate that they have a "better than

neglible" chance of succeeding on the merits. Ty Inc. v. Jones Group, Inc., 237 F.3d 891, 897 (7th

Cir. 2001). Plaintiffs allege that the City's compulsory-eviction law targets individuals who are

too poor to qualify for traditional mortgages in violation of the Equal Protection Clause. They also

assert that the City intends to evict Barron and Wylie from their home for a crime committed by

someone else, in violation of the Due Process Clause. Based on these allegations, the Court finds

that Plaintiffs' Complaint demonstrates a "better than neglible" likelihood of success on the merits

for purposes of a TRO.

       The remaining threshold requirements—irreparable harm, lack of an adequate remedy at

law, and public interest – tend to merge. See Roland Mach. Co. v. Dresser Indus., Inc., 749 F.2d

380, 386 (7th Cir. 1984). That is because as "[a]n injury is 'irreparable' when it is of such a nature

that the injured party cannot be adequately compensated in damages or when damages cannot be

measured by any pecuniary standard." Meridian Mut. Ins. Co. v. Meridian Ins. Group, Inc., 128

F.3d 1111, 1120 (7th Cir. 1997); see also Girl Scouts of Manitou Council, Inc. v. Girls Scouts of

the United States, Inc., 549 F.3d 1079, 1089 (7th Cir. 2008).

       Here, Plaintiffs contend the potential loss of their home constitutes irreparable harm for

which there is no adequate remedy at law. The Court Agrees. See, United Church of the Med.

Ctr. v. Med. Ctr. Comm'n, 689 F.2d 693, 701 (7th Cir. 1982) (noting that "a given piece of property



                                               Page 2 of 4
is considered to be unique, and its loss is always an irreparable injury."). There can be no adequate

remedy at law for the loss of a home; particularly in this instance where Plaintiffs have spent two

years paying on their installment contract with the aim of owning their own home. If the City

evicts them, Plaintiffs and their children not only face imminent homelessness, but a loss of their

investment. Plaintiffs are poor and do not have the resources to immediately rent another property.

These factors weigh in favor of the issuance of a TRO.

       That said, the Court must weigh the irreparable harm that Plaintiffs will endure without the

protection of a TRO against any irreparable harm the City will suffer if the Court were to grant the

requested relief. See Girl Scouts of Manitou Council, Inc., 549 F.3d at 1086. Whatever harm the

City will suffer from being enjoined from evicting Plaintiffs pales in comparison to the loss of

one's home.

       Finally, given the constitutional rights involved, the Court declines to require Plaintiffs to

post a security under Rule 65(c). See Copeland v. City of E. Chicago, IN, 2007 WL 1232215, at

*4 (N.D. Ind. 2007) (declining to require plaintiffs to post a bond in constitutional rights case);

Ogden v. Marendt, 264 F.Supp.2d 785, 795 (S.D. Ind. 2003); Smith v. Board of Elections Comm'rs

for Chicago, 591 F.Supp. 70, 71-72 (N.D. Ill. 1984).

                                            Conclusion

       For the foregoing reasons, Plaintiffs' Application for Temporary Restraining Order and

Renewed Motion for Preliminary Injunction (Doc. 31) is GRANTED in part. To preserve the

status quo until a hearing on Plaintiffs' Motion for Preliminary Injunction is conducted, the Court

ISSUES the following Temporary Restraining Order:

       The City of Granite City, Illinois, its agents, servants, employees, attorneys, and all
       persons acting in concert and participation with them, are hereby ENJOINED and
       PROHIBITED from enforcing the City's compulsory-eviction law, Granite City
       Mun. Code §§ 5.142.010 et seq. against Plaintiffs Barron, Wylie and Campbell,


                                             Page 3 of 4
       from taking any action to remove Plaintiffs Barron and Wylie from their home, and
       from taking any action against Plaintiff Campbell for declining to evict Plaintiffs
       Barron and Wylie.

In accordance with Federal Rule of Civil Procedure 65(b)(2), this TRO shall expire on October

23, 2019 at the time reflected on the notice of electronic filing (“NEF”), unless extended by

further order of the Court. Plaintiffs' Motion for Preliminary Injunction is hereby set for hearing

on October 23, 2019, at 10:00 a.m. in the Benton Courthouse before the undersigned Judge.

       IT IS SO ORDERED.

       DATED: October 9, 2019



                                                     STACI M. YANDLE
                                                     United States District Judge




                                            Page 4 of 4
